[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On this date the duly authorized three-judge court found the defendant, Richard Reynolds, guilty of Murder as charged id inCount 1 of the state's substituted information filed February 3, 1993, and of Capitol Felony as charged in Count 2 of said information. In so finding, the court notes that Section 54-83of the General Statutes was clearly satisfied by the state's evidence in chief.
The court based its verdict on the following findings of fact:
1. On December 18, 1992, at approximately 4:00 A.M., at the intersection of Orange and Ward streets, Officer Walter Williams, Jr., was shot to death outside his marked police vehicle, while conducting an investigation of (2) men; the defendant, Richard Reynolds, and Anthony Crawford.
2. That at said date, time, and place, Officer Williams was a member of the Waterbury Police Department, acting within CT Page 9729 the scope of his duties.
The court makes no finding as to the legality of the stop and/or investigation, since it finds no authority for the defendant's claim that the state must prove as an element of the crime of Capitol Felony, that the officer was acting in the lawful performance of his duties at the time and place of the incident.
3. That the proximate cause of Officer Williams' death was a single bullet fired into the head of the officer from close range.
4. That the defendant, Richard Reynolds, fired the bullet from a semi-automatic handgun, with the specific intent to cause the death of Officer Williams.
5. That said homicide was motivated by the defendant's concern that the officer's investigation would result in the discovery of a substantial quantity of an illegal controlled substance in the possession of the defendant, Anthony Crawford, or both.
Each of the above stated findings were established to the court's satisfaction, beyond a reasonable doubt.
In said verdict and findings all three judges concurred.
/s/ Keller, J. KELLER
/s/ West, J. WEST
/s/ Fasano, J. FASANO